Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered May 24, 1995, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly allowed testimony concerning several uncharged drug sales that occurred in close proximity to those for which he was tried. Such evidence was probative, inter alia, of the defendant’s identity and intent to sell, and served to complete the narrative of the events leading to his arrest (see, People v Alvino, 71 NY2d 233; People v Ventimiglia, 52 NY2d 350; People v Copes, 200 AD2d 680; People v De Jesus, 189 AD2d 774; People v Rodriquez, 181 AD2d 750).
The defendant’s remaining contentions are without merit. Bracken, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.